DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 2, 4, and 5, the limitation “cooling channel” is unclear as to whether this is the same feature as the “cooling passage” recited in claim 1 because both terms reference element (6).
	In reference to claim 3, the limitation “cooling passages” lacks antecedent basis in the claims and raises two issues:
	First, claim 3 does not definitely require a plurality of cooling passages.
	Second, claim 1 recites “at least one cooling passage” not a plurality, which raises the question as to whether the all of the cooling passages in the plurality of cooling passages of claim 3 are limited to the same extent as the at least one cooling passage in claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 20200049301 A1) and in view of Roberts (US 4785216 A).
	In reference to claim 1, Rasmussen discloses a head housing for curing of resin pipeline lining (Fig 10), at least one cooling passage (6) having a length S more than a length L of a longitudinal part (1) of the housing (“air entry 104 is connected to the polymeric sheathing tube (not shown) which delivers cooling air to the light curing device 24.” [P0479] and see Fig 10C, 10G).

    PNG
    media_image1.png
    581
    323
    media_image1.png
    Greyscale

	Fig 10C and 10G, show a cooling passage 102 that runs through a longitudinal part of the housing in one direction and the back through the same part of the housing in a reverse direction. It appears to show that the cooling passage is more than twice than a length L of a longitudinal part (1) of the housing.
	Additionally, Rasmussen acknowledges that “the stream of cooling fluid is allowed to dissipate more heat from the heat dissipating elements as the total travel distance of the cooling fluid through the heat dissipating elements, i.e. heat sinks, is longer” [P0291].
	Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, cooling lights, Roberts discloses a lamp wherein “internal cavity of the housing has a spiral passageway which directs fluid around the body of the lamp for improved cooling efficiency” (Abstract).
The combination would be achievable by changing the shape of the cooling passage to spiral around.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the cooling passage (6) has a length S more than twice a length L of the longitudinal part (1) of the housing.
A person having ordinary skill in the art would have been specifically motivated to modify the invention by changing the shape of the cooling passage to spiral around in order to improve cooling efficiency; and to use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2 the cited prior art discloses the invention as in claim 1.
Rasmussen further discloses wherein a cross-section of a cooling channel (6) is constant over its entire length (Fig 10C, G)
	In reference to claim 3 the cited prior art discloses the invention as in claim 1.
Rasmussen further discloses wherein outlets (5) of cooling passages (6) are positioned on a side surface (7) of a ring raised face (3) of the housing (Fig 10B shows openings positioned on a side surface (7) of a ring raised face (3) of the housing. The direction of fluid flow is an intended use.)
	In reference to claim 4, the cited prior art discloses the invention as in claim 1.
The combination does not specifically teach wherein a cross-section of a cooling channel (6) has a circular shape, however, The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

	In reference to claim 5, the cited prior art discloses the invention as in claim 1.
	Roberts further teaches wherein a cross-section of a cooling channel (6) has a rectangular shape (Fig 1, element 88).
	In reference to claim 6, the cited prior art discloses the invention as in claim 1.
	Roberts further teaches wherein the cooling passages (6) are evenly distributed with respect to an X axis of the housing (Fig 1, element 88).
	In reference to claim 7 the cited prior art discloses the invention as in claim 1.
Rasmussen further discloses wherein a front surface a has a recess (8) increasing the force/velocity of air stream entering the cooling passages (6) (Fig 10B shows openings positioned on a front surface. The direction of fluid flow is an intended use. And see “centrally located inlet for receiving pressurized gas, the inlet being in fluid communication with the inner passage at the first end” [P0289])
	In reference to claim 8 the cited prior art discloses the invention as in claim 1.
Rasmussen further discloses wherein the housing includes a centrally located hole (14) for power supply wires (15) of head components (Fig 1 wire 32).
In reference to claim 9 the cited prior art discloses the invention as in claim 1.
Rasmussen further discloses wherein the housing is made of metal with 3D printing technology (“3D printing using metal. 3D printing allows forming of very complex structures” [P0238])
Furthermore, claim 9 is/are considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744